UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 23, 2011 FNBH BANCORP, INC. (Exact name of Registrant as specified in its charter) Michigan (State or Other Jurisdiction of Incorporation) 000-25752 (Commission File No.) 38-2869722 (IRS Employer Identification No.) 101 East Grand River, Howell, Michigan (Address of Principal Executive Offices) 48843 (Zip Code) 517-546-3150 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a‑12). £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 5.07. Submission of Matters to a Vote of Security Holders On June 23, 2011, FNBH Bancorp, Inc. (the "Company") held its 2011 Annual Meeting of Shareholders. The matters listed below were submitted to a vote of the shareholders through the solicitation of proxies. The proposals are described in detail in the Company's Proxy Statement dated April 29, 2011, which was filed with the Securities and Exchange Commission on May 2, 2011 The voting results are as follows: Proposal 1  Election of Directors The following two individuals were elected to serve as directors of the Company to hold office for three (3) year terms expiring in 2014 Nominee For Withheld R. Michael Yost Philip C. Utter The following individual was elected to serve as a director of the Company to hold office for a two (2) year term expiring in 2013 Nominee For Withheld Timothy H. Corrigan Proposal 2  Ratification of the Appointment of BDO Seidman, LLP as the Company's Independent Registered Public Accounting Firm for the Fiscal Year Ending December 31, 2011 The shareholders ratified the appointment of BDO Seidman, LLP to serve as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2011 For Against Abstain 2 SIGN ATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNBH BANCORP, INC. Dated: June 29, 2011 /s/ Mark Huber By: Mark Huber Its: Chief Financial Officer 3
